—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered June 2, 1998, convicting defendant, after a jury trial, *145of criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to a term of 7 years, unanimously affirmed.
The challenged portions of the prosecutor’s cross-examination of a defense witness concerning his criminal record and prior bad acts did not deprive defendant of a fair trial. In each instance, the questions and answers as a whole could not have misled the jury as to the witness’s credibility and there was no pattern of egregious conduct (see, People v Overlee, 236 AD2d 133, 136, lv denied, 91 NY2d 976).
Any improprieties in the People’s summation could not have caused any prejudice, and there was no pattern of improper or inflammatory remarks resulting in any infringement upon the fairness of the trial, particularly in light of the court’s instructions to the jury (see, People v D’Alessandro, 184 AD2d 114, 118, lv denied 81 NY2d 884).
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reduction of sentence. The court specifically stated that its sentence was based solely on the conduct of which defendant was found guilty. Concur — Tom, J. P., Andrias, Ellerin, Wallach and Friedman, JJ.